Dear Mr. Belanger:
You have requested an opinion from our office concerning whether the South Central Planning  Development Commission's loan advisory committee meetings and loan administration board meetings are subject to Louisiana's Open Meetings Law.  Title 42 of the You advise in your letter that at these meetings personal information is revealed about applicants, including sensitive data such as social security numbers, personal financial histories and income tax records.
Our office addressed similar issues in the past, See Atty. General Opinion No. 92-698 and Opinion No. 89-550 (copies are attached hereto).  Both opinions explained that these committees are subject to the open meetings law, but that such information as you mentioned would be considered confidential and may require the committee or board to call the meeting into executive session.
La.R.S. 42:6 sets forth the requirements for calling an executive session.  La.R.S. 42:6.1(A)(9) states a public body may hold an executive session for:
  " Or any other matters now provided for or as may be provided for by the legislature."
  If the records are subject to a privacy claim or are privileged under the Public Records Act, then La.R.S. 42:6.1(A)(9) may be interpreted to authorize an executive session to discuss the contents of the privileged records.  The committee or board should be advised, however, that business during the executive session is limited to the discussion of these privileged matters.  Any formal action by vote must be taken in open session.
I believe the above has answered your inquiries.  Should you have further questions, please contact this office.
Yours very truly,
                           CHARLES C. FOTI, JR. ATTORNEY GENERAL
By: ___________________________
                               CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./sfj